Case 2:20-cv-12600-SJM-APP ECF No. 7-3, PageID.65 Filed 12/31/20 Page 1 of 6




                              Exhibit 2
10/7/2020     Case 2:20-cv-12600-SJM-APP Track
                                          ECF    No.
                                               your    7-3,orPageID.66
                                                    package                   Filed
                                                             shipment with FedEx     12/31/20 Page 2 of 6
                                                                                 Tracking


IMPORTANT!
FedEx is closely monitoring the Wildfires in the Northwest. Learn More




                                                                     771719245857


                                                Delivered
                                     Wednesday 10/07/2020 at 8:59 am



                                                                          DELIVERED

                                                             Signed for by: R.MARJUN

                                                                   GET STATUS UPDATES
                                                               OBTAIN PROOF OF DELIVERY



                                        FROM                                                                                    TO
                                 HOUSTON, TX US                                                                            CALGARY, AB CA



        Shipment Facts

        T R AC K I N G N U M B E R                   SERVICE                                          W E I G HT
        771719245857                                 FedEx International First                        0.1 lbs / 0.05 kgs

        D E L I V E R E D TO                         TOTA L P I E C E S                               TOTA L S H I P M E NT W E I G HT
        Receptionist/Front Desk                      1                                                0.1 lbs / 0.05 kgs

        TERMS                                        SHIPPER REFERENCE                                PAC K AG I N G
        Shipper                                      Michigan Geosearch 2012.001                      FedEx Envelope

        S P E C I A L H A N D L I N G S E CT I O N   S TA N DA R D T R A N S IT                       S H I P DAT E
        Deliver Weekday
                                                     10/07/2020 by 10:00 am                           Tue 10/06/2020

        ACT UA L D E L I V E RY
        Wed 10/07/2020 8:59 am




        Travel History                                                                                                               Local Scan Time

        Wednesday , 10/07/2020

            8:59 am                   CALGARY, AB                     De ivered

            7:36 am                   CALGARY, AB                     At local FedEx faci ity

            7:36 am                   CALGARY, AB                     On FedEx vehicle for delivery

            7:02 am                   CALGARY, AB                     At destination sort facility

https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=771719245857&clienttype=ivpodalrt                                                     1/2
10/7/2020     Case 2:20-cv-12600-SJM-APP Track
                                          ECF    No.
                                               your    7-3,orPageID.67
                                                    package                   Filed
                                                             shipment with FedEx     12/31/20 Page 3 of 6
                                                                                 Tracking

            4:27 am             MEMPHIS, TN                   Departed FedEx location


        Tuesday , 10/06/2020
            11:25 pm            MEMPHIS, TN                   Arrived at FedEx location

            8:15 pm             HOUSTON, TX                   Left FedEx origin facility

            6:24 pm             HOUSTON, TX                   Picked up

            10:48 am                                          Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=771719245857&clienttype=ivpodalrt          2/2
Case 2:20-cv-12600-SJM-APP ECF No. 7-3, PageID.68 Filed 12/31/20 Page 4 of 6
Case 2:20-cv-12600-SJM-APP ECF No. 7-3, PageID.69 Filed 12/31/20 Page 5 of 6
Case 2:20-cv-12600-SJM-APP ECF No. 7-3, PageID.70 Filed 12/31/20 Page 6 of 6
